Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bassam et al (US 2010/0316157).
	Regarding claim 1, Bassam discloses a method for pre-compensating for coupling between transmit chains (Paragraph 0032: in transmitters in multi-branch MIMO systems, the transmitter’s linear and nonlinear distortions on each branch may be coupled because of interference and crosstalk between the multiple front ends of the transmitter. Indeed, crosstalk or coupling is more likely to happen between the paths in the case of multiple RF paths with the same operating frequency and power. Paragraph 0034: the crosstalk or coupling in dual branch MIMO transmitter may be classified as linear crosstalk 455 and/or nonlinear crosstalk 450. Figure 4.), the method comprising: 
estimating the coupling in a victim transmit chain caused by an aggressor transmit chain (Paragraph 0035: The digital pre-compensator 520 uses a matrix of four processing cells 515 in order to compensate for the dual branch nonlinearities and any crosstalk and interference between the two RF paths. the digital pre-compensator 520 comprises means using the input signals 530 and output signals 570 of the dual branch MIMO transmitter 540 to estimate any nonlinearities and interference and identify a proper processing function for each of the four processing cells 515. Figure 5.); 
generating a pre-compensation signal, based on the step of estimating the coupling in the victim transmit chain caused by the aggressor transmit chain, configured to cancel out the estimated coupling in the victim transmit chain (Paragraph 0035: The digital pre-compensator 520 uses a matrix of four processing cells 515 in order to compensate for the dual branch nonlinearities and any crosstalk and interference between the two RF paths. Figure 5.); and 
adding the pre-compensation signal into the victim transmit chain (Figure 5: Adders receive signals from the four processing cells 515.).  
Regarding claim 11, Bassam discloses a pre-compensation system (Paragraph 0032: in transmitters in multi-branch MIMO systems, the transmitter’s linear and nonlinear distortions on each branch may be coupled because of interference and crosstalk between the multiple front ends of the transmitter. Indeed, crosstalk or coupling is more likely to happen between the paths in the case of multiple RF paths with the same operating frequency and power. Paragraph 0034: the crosstalk or coupling in dual branch MIMO transmitter may be classified as linear crosstalk 455 and/or nonlinear crosstalk 450. Figure 4.), comprising: 
a signal measurement module operable to estimate coupling in a victim transmit chain caused by an aggressor transmit chain (Paragraph 0035: The digital pre-compensator 520 uses a matrix of four processing cells 515 in order to compensate for the dual branch nonlinearities and any crosstalk and interference between the two RF paths. the digital pre-compensator 520 comprises means using the input signals 530 and output signals 570 of the dual branch MIMO transmitter 540 to estimate any nonlinearities and interference and identify a proper processing function for each of the four processing cells 515. Figure 5.); and 
an isolation pre-compensation module operable to: generate a pre-compensation signal based on the estimated coupling in the victim transmit chain caused by the aggressor transmit chain (Paragraph 0035: The digital pre-compensator 520 uses a matrix of four processing cells 515 in order to compensate for the dual branch nonlinearities and any crosstalk and interference between the two RF paths. Figure 5.); and add the pre-compensation signal into the victim transmit chain (Figure 5: Adders receive signals from the four processing cells 515.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 3, 7, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bassam et al (US 2010/0316157) in view of Jacquet et al (US 2021/0013975).
Regarding claims 3 and 13, Bassam discloses the method and system as stated above. Bassam does not disclose estimating the coupling comprises estimating an amplitude of the coupling; and 4300-0923US50T100171 US01the pre-compensation signal is generated such that the pre-compensation signal has an amplitude with a magnitude that is equal to the estimated amplitude of the coupling.  
Jacquet discloses the system shown in figure 1. Jacquet discloses what calibration to apply to the transmit section 102 in order to calibrate or pre-compensate for phase, time delay and/or amplitude offset caused by one or more portions of the transmit section 102, antenna element 124 coupling between antenna element 124 and one or more other antenna elements of the phase antenna array as stated in paragraph 0049. This will require the phase and/or amplitude of the coupling to be known and that phase or amplitude coupling amount to be offset to pre-compensate the transmit section. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jacquet with the method or system of Bassam. This will allow for any distortion caused by the coupling of chains in the transmitter to be corrected, improving the effectiveness and efficiency of the transmitter. 
Regarding claims 7 and 17, Bassam discloses the method and system as stated above. Bassam does not disclose estimating the coupling comprises estimating a phase of the coupling; and the pre-compensation signal is generated such that a phase of the pre- compensation signal is shifted 180 degrees from the estimated phase of the estimated coupling.  
Jacquet discloses the system shown in figure 1. Jacquet discloses what calibration to apply to the transmit section 102 in order to calibrate or pre-compensate for phase, time delay and/or amplitude offset caused by one or more portions of the transmit section 102, antenna element 124 coupling between antenna element 124 and one or more other antenna elements of the phase antenna array as stated in paragraph 0049. This will require the phase and/or amplitude of the coupling to be known and that phase or amplitude coupling amount to be offset to pre-compensate the transmit section. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jacquet with the method or system of Bassam. This will allow for any distortion caused by the coupling of chains in the transmitter to be corrected, improving the effectiveness and efficiency of the transmitter. 
Allowable Subject Matter
5.	Claim 20 is allowed.
6.	Claims 2, 4-6, 8-10, 12, 14-16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not disclose each and every limitation recited in the claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hausmair et al (US 2018/0167092) discloses the system shown in figures 4-7 that compensate for coupling in the transmitter chains. Paragraphs 0058-0059 describe the coupling/cross-talk. Paragraph 0062 discloses crosstalk in systems with multiple PAs and antennas. Paragraph 0067 discloses adding pre-compensation signals according to the DPD. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        10/7/2022